R. W. WALKER, J.
Tbe courts of this State can proceed by admiralty process to enforce tbe collection of such debts only as, under our statutes, constitute a lien on tbe vessel. Tbe only debts of this class are those for work done on, or materials supplied tbe vessel, and for tbe wages of tbe officers, laborers, and crew. — Code, § 2692. Tbe most favorable view, for tbe appellee, which can be taken of tbe case, is to consider him as having advanced or loaned money to tbe master of tbe boat, which tbe latter was at liberty to apply, and which be did apply, in paying tbe wages of tbe crew, and other debts which, under tbe section just referred to, constituted a lien on the vessel. Thus considered, tbe debt was merely a debt for money loaned, and does not belong to either of tbe classes enumerated in tbe statute. And as these privileged bens are stricti juris, and are not to be extended argumentatively to cases not *183within tbe law wbieb confers tbem, (The Kiersage, 2 Curtis’ C. C. 421,) we can not bold that, bj tbe transaction proved on tbe trial, tbe liens of tbe crew and material-men Were transferred to tbe plaintiff. — See Schooner Louisiana v. Fettyplace, 21 Ala. 286; Schooner Southron v. O’Riley, 21 Ala. 228 ; The T. P. Leathers, 1 Newberry’s Adm. 432 ; Godeffroy v. Caldwell, 2 Cal. 489.
In support of tbe decree of tbe circuit court, tbe appel-lee’s counsel invokes tbe analogy furnished by tbe principle of tbe general maritime law, wbicb gives a ben upon a vessel, not' only to tbe party directly furnishing necessary sup-pbes and repairs in a foreign port, but also to one wbo lends money to tbe master, on tbe credit of tbe vessel, in a case of necessity, to pay sucb furnisher. To this argument there are two answers, each of wbieb we consider conclusive. First, this is a proceeding under a statute, and, in order to determine whether the debt is of tbe privileged class, we must look alone to the words of tbe statute, and not beyond tbem to tbe rules of tbe general maritime law; and, second, tbe analogy rebed on fails in this case, because there is nothing in tbe statement of facts to jilstify tbe inference, that tbe arrangement in proof was made under tbe stress of any sucb necessity as, by tbe maritime law, is held indispensable to tbe creation of a ben in favor of one wbo lends money to tbe master. — See Thomas v. Osborne, 19 How. U. S. 22, 30-1; Leddo v. Hughes, 15 Ill. 41; Abbott on Shipping, 100, 107, 116, and notes.
Decree reversed, and cause remanded.